Citation Nr: 1601218	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  07-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was previously remanded by the Board for additional development in March 2010, September 2011, January 2014, and December 2014.  The matter has since been returned to the Board for further appellate action.

The Board acknowledges that the Veteran submitted a timely notice of disagreement as to a January 2010 rating decision that denied the following: entitlement to a total disability rating based on individual employability (TDIU); service-connection for right knee osteoarthritis with tear status post arthroplasty (right knee disability); entitlement to a temporary total evaluation due to treatment for a right knee disability; service connection for a sex problem; service connection for a sleep condition; service connection for stress; service connection for stiffness and tightness of the neck; service connection for stiffness and tightness of the arms; and service connection for stiffness and tightness of the legs.  In a November 2011 written statement, and prior to the issuance of a statement of the case as to these issues, the Veteran requested to withdraw most of these claims, and limit his appeal to his claims of entitlement to service connection for a right knee disability and for lumbosacral strain.  The claim for service connection for lumbosacral strain was already on appeal from a December 2005 rating decision by the RO, and was later denied by the Board in a December 2014 decision. Thus, this issue is not before the Board.

The Board notes that no statement of the case was issued with regard to the Veteran's claim for service-connection for a right knee disability.  Accordingly, the matter is not properly before the Board and is addressed in the remand portion of this opinion.  The issue of service connection for a right knee condition is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's heart disability was not manifested during active service, or within one year of discharge, and is not otherwise etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in September 2005.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting them in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in November 2011 and March 2014.  The March 2014 opinion described the Veteran's heart disability, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

The Board further finds that there has been substantial compliance with the directives from the Board's March 2010, September 2011, January 2014 and December 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  In March 2010 and September 2011, the Board remanded the claim so that the Veteran's Social Security Administration records could be obtained and associated with the claims file.  Those records have since been obtained associated with the claims file.  

In January 2014, the Board remanded the claim to secure an adequate medical opinion as to the etiology of the Veteran's heart disability, to obtain a 2005 VA heart examination report mentioned in the November 2011 VA heart examination report, and to obtain any outstanding VA treatment records.  In March 2014, the Veteran was afforded another VA heart examination, and, as discussed below, the Board finds the March 2014 VA examination to be adequate.  Further, outstanding treatment records were obtained and associated with the claims file.  The RO requested a copy of the 2005 VA heart examination report from the San Antonio VA Medical Center (VAMC) and the Houston VAMC, and received a negative response for cardiac records for 2005 from both institutions.  The Veteran was notified by letter dated July 2014 that the 2005 VA examination report could not be located and was therefore unavailable for review.

In December 2014, the Board again remanded the claim, and instructed the RO to conduct exhaustive development regarding the 2005 VA heart examination report, to include contacting the November 2011 VA examination provider with a request for identification of the source of that provider's access to the cited report.  If the record could not be secured, the RO was instructed to make a formal determination for the record to that effect, with the scope of the search noted, and the Veteran so notified.  In February 2015, the RO again submitted a request for a copy of the 2005 VA examination report to the VA Medical Center (VAMC) in San Antonio and again received a negative response for that record.  In May 2015, the RO contacted the Veteran by phone regarding the 2005 VA heart examination report.  At that time, the Veteran reported that he did not recall the date of his first VA heart examination, and that he had no information or other recollection of the 2005 VA heart examination.  The RO noted the development undertaken to secure the 2005 VA heart examination in a May 2015 timeline.  In a letter submitted by the Veteran following the May 2015 phone conversation, the Veteran indicated that he had no additional evidence to submit pertaining to this claim.  In the appellate brief, the Veteran's representative noted the development undertaken to secure the 2005 VA heart examination report, and its unavailability.  

Based on the foregoing development, the Board finds substantial compliance with the December 2014 remand directives.  While the November 2011 examiner was not specifically contacted, the RO has repeatedly requested a copy of the 2005 VA heart examination report from both the Houston and the San Antonio VAMCs.  The Veteran has not indicated that he received treatment at any other VAMC.  Notably, the Veteran cannot recall the 2005 VA heart examination.  Further, the Board finds it significant that the December 2005 rating decision and subsequent statement of the case and supplemental statement of the case did not mention a 2005 VA heart examination.  Although there is not a formal finding of unavailability of record, the development undertaken by the RO to obtain the examination, if it exists, is of record, including multiple negative responses for the record.  The Veteran was notified of the unavailability of the 2005 VA heart examination report, and the Veteran's representative noted the unavailability of said record in the Appellant Brief.  The Board notes that strict compliance with remand directives is not required, and substantial compliance is sufficient.  See Dyment v. West, 13 Vet. App. 141 (1999) (finding that substantial compliance with remand directives may be sufficient).  In this case, the Board finds that there has been substantial compliance with the December 2014 remand directives.  Therefore, additional remand is not necessary.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

If a Veteran was exposed to an herbicide agent during active service and manifests ischemic heart disease, including coronary artery disease, to a degree of 10 percent any time after such service, that disability will be service connected even though there is no record of that disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307, 3.309(e) (2015).

Certain chronic disabilities, including cardiovascular disease, are presumed to have been incurred in service if the disability manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a). 

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In March 2005 the Veteran filed a claim for service-connection for a heart disability.  At that time, he claimed his heart disability had its onset in November 2004.  

At the outset, the Board notes that the Veteran did not have service in Vietnam, nor does he claim that his coronary artery disease is otherwise related to herbicide exposure.  Accordingly, the presumptive provisions of 38 C.F.R. §§ 3.307 for herbicide exposed veterans are not applicable.  

The Veteran's service treatment records (STRs) are silent for any in-service heart problems.  The Veteran's entrance examination noted that his heart and vascular system were normal.  There are no in-service complaints of or treatment for heart problems.  The Veteran's separation examination noted that his heart and vascular system were normal and chest x-ray results were within normal limits.

Relevant private medical records show that the Veteran's heart disability was first diagnosed in December 2004.  At that time the Veteran complained of chest discomfort, and underwent a cardiac catheterization.  Upon diagnostic testing, the Veteran was diagnosed with coronary artery disease, preserved left ventricular systolic contractility, and left ventricular hypertrophy.  In January 2005, upon imaging, the Veteran was found to have mild cardiomegaly.  The Veteran's diagnoses of coronary artery disease and borderline cardiomegaly were confirmed and continued upon radiographic examination and cardiac catheterization in March 2009.  Also in March 2009, the Veteran underwent percutaneous coronary intervention and intracoronary stent placement.  Post-operative diagnosis indicated successful percutaneous coronary intervention and intracoronary stent placement in the left anterior descending artery and first diagonal artery, successful arteriotomy closure of the right femoral artery, and normal left ventricular contractility.  

The Veteran was afforded a VA heart examination in November 2011.  The examiner noted a current diagnosis of coronary artery disease, status post percutaneous transluminal coronary angioplasty.  The examiner indicated that the Veteran's heart disability was etiologically related to his tobacco use, obesity, and sedentary lifestyle.  The examiner concluded that the Veteran's heart disability was less likely than not related to or due to military service, but did not provide a rationale for that opinion.  The November 2011 examination was previously found to be inadequate for that reason, and accordingly the Board now assigns no probative value to the conclusion reached by the November 2011 examiner.  

The Veteran was afforded another VA heart examination in March 2014.  The examiner noted a current diagnosis of coronary artery disease, status post percutaneous transluminal coronary angioplasty that was etiologically related to the Veteran's tobacco use and sedentary lifestyle.  Upon review of the Veteran's claims file and in-person examination, the examiner opined that it was less likely than not that the Veteran's current heart disability was etiologically related to an in-service injury, event, or illness, or otherwise incurred in service.  In support of that opinion, the examiner noted that there was no evidence of any in-service complaint of, or treatment for a heart disability.  The examiner further noted that the Veteran's separation examination showed no subjective complaint of or any medical evidence of coronary artery disease.  Further, the examiner noted that there was no objective medical evidence of chronicity of care for coronary artery disease in the years proximal to military service.  

Based on the foregoing evidence, the Board finds that the evidence of record preponderates against the claim for service connection for a heart disability.  First, there is no evidence of any in-service complaints of or treatment for a heart condition, nor evidence showing that the Veteran's heart disease manifested to a compensable degree within one year of discharge from service.  The Board notes that the Veteran filed his claim for service connection in 2005, and indicated that his heart disability began in 2004, 26 years after his separation from active service.  The Veteran's separation examination noted a normal heart and vascular system.  Chest x-ray results upon separation were within normal limits.  Prior to December 2004, there are no medical records indicating treatment for a heart disability, and the Veteran has not asserted any continuity of symptomatology pertaining to his heart disability since separation from active service.  

There are no medical opinions of record that show that the Veteran's heart disability is etiologically related to his service.  The March 2014 VA examiner opined that the Veteran's heart disability was not related to active service, and instead was etiologically related to his tobacco use and sedentary lifestyle.  The Board finds the March 2014 VA examination report to be adequate and highly probative.  The 2014 examiner reviewed the Veteran's relevant medical history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The medical opinion was based on accurate facts and supported by a fully articulated rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

To the extent that the Veteran's statements regarding the cause of his heart condition are lay statements that purport to provide a nexus opinion between the service and his current heart disability, the Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a heart disability is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report chest pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to the cause of his heart condition are not competent evidence as to a nexus.  

Based on a preponderance of the evidence, the Board finds that the Veteran's heart disability was not incurred in or aggravated by active service.  As the evidence preponderates against the claim, the benefit of the doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a heart disability is denied.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


ORDER

Entitlement to service connection for a heart disability is denied.


REMAND

As noted above, in January 2010, the Veteran submitted a timely notice of disagreement with a January 2010 rating decision that denied service connection for a right knee disability, characterized as right knee osteoarthritis with tear status post arthroplasty.  A review of the record shows that no statement of the case was issued with regard to this claim.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to service connection for a right knee disability.  Inform the Veteran of the requirement to perfect an appeal with respect to that issue.  If the Veteran perfects an appeal, return that issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

